IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0513
                             Filed October 29, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LATISHA DAWN MAYSE,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Jasper County, Martha Mertz,

Judge.



      Defendant contends the district court abused its discretion in sentencing

her. AFFIRMED.



      Nicholas A. Bailey of Bailey Law Firm, P.L.L.C., Altoona, for appellant.

      Thomas J. Miller, Attorney General, Heather R. Quick, Assistant Attorney

General, Michael K. Jacobsen, County Attorney, and Scott Nicholson, Assistant

County Attorney, for appellee.



      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                          2



MCDONALD, J.

         Latisha Mayse was convicted of possession with intent to deliver

methamphetamine, in violation of Iowa Code sections 124.401(1)(c)(6) and

124.413 (2013). At the sentencing hearing, the State and the defense made a

joint recommendation for a suspended sentence.                 After reviewing the

presentence investigation report, hearing the arguments of counsel, and hearing

from the defendant, the court sentenced Mayse to an indeterminate term of

incarceration not to exceed ten years, with a one-third mandatory minimum,

which was reduced one-third due to Mayse’s guilty plea. On appeal, Mayse

argues the district court abused its discretion in imposing sentence. Specifically,

she argues the district court impermissibly relied on false information contained

in the presentence investigation report and impermissibly relied on the fact

Mayse failed to appear for prior hearings in this matter.

         The district court’s sentence is cloaked with a strong presumption of

regularity, and we will not reverse a sentence absent an abuse of discretion. See

State v. Floyd, 466 N.W.2d 919, 924 (Iowa Ct. App. 1990). To establish an

abuse of discretion, the defendant must show the sentencing court exercised its

discretion “on grounds or for reasons clearly untenable or to an extent clearly

unreasonable.” State v. Privitt, 571 N.W.2d 484, 486 (Iowa 1997). “In exercising

its discretion, the district court is to weigh all pertinent matters in determining a

proper    sentence,   including   the   nature   of   the   offense,   the   attending

circumstances, the defendant’s age, character, and propensities or chances for

reform.” State v. Johnson, 513 N.W.2d 717, 719 (Iowa 1994).
                                         3



       After review of the record, we conclude the district court did not abuse its

discretion in imposing sentence. At the sentencing hearing, Mayse challenged

certain statements contained in the presentence investigation report. We note if

the court is not going to rely on contested statements contained in the

presentence investigation report, the best practice is to specifically disavow such

reliance. Although the court did not make any explicit statement as to how the

court was going to treat the challenges, in context it is clear the court eschewed

reliance on the contested parts of the presentence investigation report. Instead

of relying on the contested portions of the presentence investigation report, the

district court explained that Mayse was not a good candidate for probation due to

Mayse’s past failure to comply with probation:

              You were noncompliant with probation before so the odds
       from my perspective that you’re going to be compliant in the future
       are probably very low.
              I don’t doubt that you mean what you say at this moment,
       but I do see that your actions in the past have not been consistent
       with what you’re saying now. And if my only method for judging
       how you’re going to do in the future is based on how you’ve done in
       the past . . . . [y]ou weren’t in compliance with your last probation.

The district court also noted that Mayse’s conduct showed Mayse was essentially

“thumbing [her] nose at the court system.” The district court also explained that

granting Mayse probation “certainly doesn’t protect the community.”             The

sentencing court’s consideration of Mayse’s propensity for reform and how best

to protect the community from further offenses by Mayse were pertinent and

permissible considerations. See Iowa Code § 907.5(1); Johnson, 513 N.W.2d at

719. The district court’s sentence is affirmed.

       AFFIRMED.